DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Further regarding claim 1, Applicant claims “to maintain high accuracy simultaneously”. It is unclear to the examiner what Applicant intended “high accuracy” to be compared against, as no margin of error or acceptable variance have been included in the specification.

Regarding claim 2 , the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 further recites “the trajectory system of 1”. The examiner notes that this is likely intended to recite “the trajectory system of claim 1”. 
Claims 3-6 use similar language to that of claim 2, and are similarly rejected.

Regarding claim 3, applicant claims “where the signal path problem consists of a time-varying electrical or other signal”. It is unclear to the examiner what signals are intended to be encompassed by “other signal”, and as such, the claim is rendered indefinite. 

Regarding claim 4, Applicant claims “the regulator calculates a polynomial which manipulates the rate of change of a plant or system control signal output to some plant”. It is unclear to the examiner what plant this is intended to be, and as such, the claim is rendered indefinite. Further, claim 4 further recites “some plant which uses the control signal for its internal operation and returns information including or related to the control signal as feedback”. It is unclear to the examiner what the information is intended to contain, as “including or related to” is extremely vague, rendering the claim indefinite.

Regarding claim 5, Applicant claims “secondary regulator utilized to maintain the control signal of the system as close to the desired profile as possible”. It is unclear to the examiner, however, how close this desired profile is intended to be, as no margin of error or acceptable range are provided in the specification.

Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 6, Applicant claims wherein the “mathematical expression is utilized in a similar manner”. It is unclear to the examiner, however, what the mathematical expression being utilized is similar to. 

Claims 4-6 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Applicant claims in claim 4, “a control system or regulator”. It is unclear to the examiner which of the above systems are intended to be encompassed by the claim, as currently Applicant is attempting to patent both in the same claim.
Claims 5 and 6 use similar language, and are similarly rejected.

Claims 1-6 are further rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. The examiner recommends employing the services of a patent attorney or draftsperson since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as the claims do not fall within at least one of the four categories of patent eligible subject matter.

101 Analysis – Step 1
Claims 1-3 are not directed to any of the four statutory categories. Rather, the claims are directed towards a mathematical solution.
Claims 4-6 are not directed to any of the four statutory categories. Rather, the claims are simply directed to software per se.

In spite of the above claims falling out in Step 1 of the 2019 PEG analysis, the examiner believes that a full 101 analysis is necessary in order to fully explain the lack of subject matter eligibility of the present claims. 
	
	101 Analysis – Step 2A, Prong I
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or mental processes.
	Independent claim 1 includes limitations that recite a mathematical concept (emphasized below) and will be used as a representative claim for the remainder of the 101 analysis. Claim 1 recites:

	A solution to a system of simultaneous equations where an exact mathematical solution to a multivariate signal path or physical trajectory problem includes time and allows a control regulator to maintain high accuracy simultaneously over multiple variables such as but not limited to distance, velocity, and time.

	The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical concept”, because under its broadest reasonable interpretation, the claim is simply directed at a solution of a system of equations. Accordingly, the claim recites at least one abstract idea.

	101 Analysis – Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the mathematical concept into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the mathematical concept integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generically linking the use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a practical application.
	In the present case, independent claim 1 contains no additional limitations beyond the above-noted mathematical concept. Accordingly, since there are no additional elements that would allow the mathematical concept to be integrated into a practical application, the claim contains no meaningful limits on practicing the abstract idea.


101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, independent claim 1 does not include any additional elements (considered both individually and as an ordered combination)  that are sufficient to amount to significantly more than the judicial exception for reasons similar to those discussed above with respect to determining that the claim does not integrate the mathematical concept into a practical application. As discussed above with the integration of the mathematical concept into a practical application, claim 1 does not contain any additional elements relating to the mathematical concept. Given that there are no additional elements attempting to integrate the mathematical concept into a practical application, the claim is not patent eligible. 
Regarding claim 2, while claim 2 is not written in proper dependent form, for the sake of 101 analysis, it is being interpreted as being dependent on independent claim 1. Dependent claim 2 does not recite any further limitation that would cause the claim to be patent eligible, rather the limitations of dependent claim 2 are directed towards a further mathematical concept in the form of a trajectory problem using physical coordinates and manipulating velocity in a polynomial equation. Hence, dependent claim 2 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1.
Regarding claim 3, while claim 3 is not written in proper dependent form, for the sake of 101 analysis, it is being interpreted as being dependent on independent claim 1. Dependent claim 3 does not recite any further limitation that would cause the claim to be patent eligible, rather, the limitations of dependent claim 3 are directed towards further describing the mathematical concept of independent claim 1, that is, claim 3 simply describes the signal path problem. Hence, dependent claim 3 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
Regarding claim 4, while claim 4 is not written in proper dependent form, for the sake of 101 analysis, it is being interpreted as being dependent on independent claim 1. Dependent claim 4 does not recite any further limitation that would cause the claim to be patent eligible, rather, the limitations of dependent claim 4 amount to an apply it level integration. Specifically, the claim amounts to “applying” the mathematical solution of claim 1 to a control system or regulator. Hence, dependent claim 4 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1.
Regarding claim 5, independent claim 5 is directed at a control system or regulator (a system or a device) that is utilizing the polynomial of claim 1. The examiner submits that this claim is simply an apply-it level integration of the polynomial of claim 1 using a control system or regulator. An apply-it level integration is not sufficient to integrate the mathematical concept of claim 1 into a practical application. Hence, independent claim 5 is not patent eligible 
Regarding claim 6, independent claim 6 is directed at a control system or regulator (a system or a device) that is utilizing the polynomial of claim 1. The examiner submits that this claim is simply an apply-it level integration of the polynomial of claim 1 using a control system or regulator. An apply-it level integration is not sufficient to integrate the mathematical concept of claim 1 into a practical application. Hence, independent claim 6 is not patent eligible 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (“An Optimization Paradigm for Arrival Trajectories using Trajectory Segmentation and State Parameterization”).

Regarding claim 1, Yu teaches a solution to a system of simultaneous equations where an exact mathematical solution to a multivariate signal path or physical trajectory problem includes time and allows a control regulator to maintain high accuracy simultaneously over multiple variables such as but not limited to distance, velocity and time (Page 7, Section 1, optimization problem where initial time known, final time can be set to a variable or fixed, speed profile, Page 11, Paragraph 2, distance between endpoints is determined).

Regarding claim 2, Yu teaches the trajectory solution system of 1, where the trajectory problem consists of maintaining a specified and/or predictable distance along a path in multiple dimensions referencing a number of mathematically defined physical coordinates in a system such as but not limited to Cartesian, North East Down (NED), Global Positioning System, Inertial, Quasi-Inertial, Osculating-Conic, and/or Geodetic, while manipulating velocity as a polynomial equation within each sample time and said solution may vary sample time (Page 7, Section A, trajectory divided into a limited number of straight-line segments of appropriate lengths, Page 6, Paragraph 1, coordinates calculated in the North-East Reference Frame).

Regarding claim 4, Yu teaches a control system or regulator implemented with the mathematical solution of 1, which receives time and a target trajectory in some number of axes or dimensions as input from which the starting value, starting rate of change of the value, target ending value, and target ending rate of change of the value for each sample time period may be calculated with which the regulator calculates a polynomial which manipulates the rate of change of a plant or system control signal output to some plant which uses the control signal for its internal operation and returns information including or related to the control signal as feedback to the controller such that the difference between the plant’s actual state and the predicted state may be calculated and compensated such that the plant system’s trajectory matches the defined target trajectory in value and time. 


Regarding claim 6, Yu teaches a control system or regulator where the polynomial of 1 other mathematical expression is utilized in a similar manner to simultaneously solve for the distance and velocity change over a variable of time. For example, without limitation, a sigmoid function for matching two disjoint control signals is calculated to provide a smooth transition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Mu (“Integral Sliding Mode Flight Controller Design for a Quadrotor and the Application in a Heterogeneous Multi-Agent System”), hereafter Mu.

Regarding claim 3, Yu teaches the trajectory solution system of 1, but fails to teach where the signal path problem consists of a time-varying electrical or other signal and accurately maintaining a particular value for that signal as a function of time manipulating the rate of change of that signal and/or sample time of the signal.
Mu, however, does teach where the signal path problem consists of a time-varying or other signal and accurately maintaining a particular value to that signal as a function of time manipulating the rate of change of that signal and/or sample time of the signal (Page 9397, Section IV, control signal chattering eliminated, Examiner’s note: the elimination of control signal noise is being interpreted as the maintaining of a control signal).
Yu and Mu are analogous because they are in the same field of endeavor, control systems. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the signal maintenance of Mu in order to provide a means of cleaning a signal of noise. The motivation to combine is to ensure that the signals remain noise free.

Regarding claim 5, Yu teaches a control system or regulator, but fails to teach where the polynomial of 1 is utilized as the desired profile of the entire solution, and a secondary regulator is utilized to maintain the control signal of the system as close to the desired profile as possible
Mu, however, does teach where the polynomial of 1 is utilized as the desired profile of the entire solution, and a secondary regulator is utilized to maintain the control signal of the system as close to the desired profile as possible (Fig. 2, Proportional Integral Derivative (PID) controller, Linear Quadratic Regulator (LQR) used to correct trajectory).
Yu and Mu are analogous because they are in the same field of endeavor, control systems. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the second regulator of Mu in order to provide a means of further regulating the variables. The motivation to combine is to ensure that the system is fully controlled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhi (“Flight control law of unmanned aerial vehicle based on robust servo linear quadratic regulator and Kalman filtering”) teaches a controller for a quadcopter utilizing a linear quadratic regulator.
Choe (“Trajectory Generation using Spatial Pythagorean Hodograph Bezier Curves”) teaches a cooperative generation framework for controlling unmanned aerial vehicles while not violating the constraints of the vehicle.
	Khaghani (US 20160364990 A1) teaches a navigation system for an unmanned vehicle where a solution to the vehicle dynamic model provides an estimate of position, velocity, and attitude.
	Bemporad (“The explicit linear quadratic regulator for constrained systems”) teaches an algorithm for discrete-time linear, time invariant systems with constraints on inputs and states utilizing a linear quadratic regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./
Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664